NUMBER 13-13-00190-CR

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


ALBERT RODRIGUEZ MEDELLIN,                                                                Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                        Appellee.


                       On appeal from the 207th District Court
                             of Comal County, Texas.



                    ORDER TO FILE APPELLATE BRIEF
      Before Chief Justice Valdez and Justices Perkes and Longoria
                            Order Per Curiam

        This cause is before the Court on the State’s first motion for extension of time to

file the brief in this matter. 1 The Court received appellant’s brief on April 28, 2014.



        1This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2013 3d C.S.).
Appellant subsequently filed a motion for leave to file the brief and this was granted by

the Court on May 21, 2014. The State is requesting an extension of ninety days to file

its brief.

        The Court is of the opinion that the State’s motion for extension of time should be

granted with order. Accordingly, we GRANT the State’s motion for extension of time and

ORDER the State to file the brief on or before August 26, 2014.            NO FURTHER

EXTENSIONS WILL BE GRANTED IN THIS MATTER.



                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
11th day of July, 2014.




                                             2